___________

                                    No. 95-2895
                                    ___________

Patrick Barnett,                         *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *
Joe Class, Warden, South Dakota *
Penitentiary; Lt. Young,                 *
employed at South Dakota State   *       Appeal from the United States
Penitentiary as guard; Lt.               * District Court for the
Ditiston, employed at South              * District of South Dakota.
Dakota State Penitentiary as             *
guard; Sgt. Baker, employed at   *       [UNPUBLISHED]
South Dakota State Penitentiary *
as guard; Officer Nuterton,              *
employed at South Dakota State           *
Penitentiary as guard; Lynne             *
Delano, Sec. for SDSP located            *
in Pierre, SD; Major Severson;   *
Jim Ross; Prison Health Services,*
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     December 17, 1996

                           Filed:   January 3, 1997
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Patrick Barnett appeals from the district court's1 grant of summary
judgment to defendants in his 42 U.S.C. § 1983 action, in which he claimed
primarily that defendants were deliberately indifferent to his serious
medical needs and used excessive force




     1
     The Honorable John B. Jones, United States District Judge for
the District of South Dakota.
against him.   Having carefully reviewed the record and the parties' briefs,
we conclude the district court correctly entered judgment in favor of
defendants.    Accordingly, we affirm.     See 8th Cir. R. 47B.     We deny
Barnett's motion to supplement the record on appeal, as the document he
wished to submit was already a part of the record.


     A true copy.


           Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-